After considering the evidence and all factors relevant, we are of the opinion that the court’s values on the buildings should be affirmed but that the values on the land should be further reduced, and find the proper values for 1942-43 as follows: Lot 14, land $420,000, building $90,000, total $510,000; Lot 15, land $143,000, building $40,000, total $183,000; Lot 16, land $163,000, building $15,000, total $178,000. Order, so far as appealed from, unanimously modified accordingly and as so modified affirmed, with twenty dollars costs and disbursements to the relator-appellant. Settle order on notice. Present — Martin, P. J., Townley, TJntermyer, Dore and Cohn, JJ.